577 S.E.2d 635 (2003)
356 N.C. 677
REICHHOLD CHEMICALS, INC.
v.
Anil B. GOEL
No. 604P01.
Supreme Court of North Carolina.
February 27, 2003.
M. Keith Kapp, Mark S. Thomas, James C. Dever, III, Kevin W. Benedict, Raleigh, for Reichhold Chemicals, Inc.
Edward A. McConwell, Lisa Grafstein, Raleigh, for Goel.
Jonathan D. Sasser, Reed Hollander, Raleigh, for N.C. Citizens for Business et al.
Jonathan D. Sasser, Reed J. Hollander, for Council for Entrepreneurial Development.
Leslie C. O'Toole, Raleigh, for N.C. Assoc. of Defense Attorneys.
Prior report: 146 N.C.App. 137, 555 S.E.2d 281.

ORDER
Upon consideration of the conditional petition filed by Defendant in this matter for discretionary review as to additional issues of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 27th day of February 2003."